Exhibit Execution Copy ACCOUNT CONTROL AGREEMENT between FORD CREDIT AUTO OWNER TRUST 2009-E, as Grantor and THE BANK OF NEW YORK MELLON as Indenture Trustee Dated as of November 1, 2009 TABLE OF CONTENTS ARTICLE I USAGE AND DEFINITIONS 1 Section 1.1. Usage and Definitions 1 ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNTS 1 Section 2.1. Description of Account 1 Section 2.2. Account Modifications 1 Section 2.3. Type of Account 1 Section 2.4. Securities Account Provisions 1 ARTICLE III SECURED PARTY CONTROL 2 Section 3.1. Control for Purposes of UCC 2 Section 3.2. Conflicting Orders or Instructions 2 ARTICLE IV INVESTMENT OF FUNDS IN THE COLLATERAL ACCOUNTS 2 Section 4.1. Investment of Funds 2 ARTICLE V SUBORDINATION OF FINANCIAL INSTITUTION'S LIEN;WAIVER OF SET-OFF 3 Section 5.1. Subordination 3 Section 5.2. Set-off and Recoupment 3 ARTICLE VI OTHER AGREEMENTS 3 Section 6.1. Adverse Claim 3 Section 6.2. Correspondence, Statements and Confirmations 3 Section 6.3. Representation of the Financial Institution 3 Section 6.4. Release of Financial Institution 3 Section 6.5. Termination 3 Section 6.6. Existence of Other Agreements 4 Section 6.7. Notice 4 ARTICLE VII MISCELLANEOUS 4 Section 7.1. Amendment 4 Section 7.2. Conflict With Other Agreement 4 Section 7.3. Location of Financial Institution 4 Section 7.4. GOVERNING LAW 5 Section 7.5. Submission to Jurisdiction 5 Section 7.6. WAIVER OF JURY TRIAL 5 Section 7.7. Successors 5 Section 7.8. Notices 5 Section 7.9. Severability 6 Section 7.10. Counterparts 6 Section 7.11. Headings 6 i ACCOUNT CONTROL AGREEMENT, dated as of November 1, 2009 (this "Agreement"), among FORD CREDIT AUTO OWNER TRUST 2009-E, a Delaware statutory trust, as Grantor, THE BANK OF NEW YORK MELLON, a New York banking corporation, as Indenture Trustee for the benefit of the Noteholders, (in such capacity, the "Secured Party") and THE BANK OF NEW YORK MELLON in its capacity as both a "securities intermediary" as defined in Section 8-102 of the UCC and a "bank" as defined in Section 9-102 of the UCC (in such capacities, the "Financial Institution"). ARTICLE I USAGE AND DEFINITIONS Section 1.1.Usage and Definitions.Capitalized terms used but not otherwise defined in this Agreement are defined in Appendix A to the Sale and Servicing Agreement, dated as of November 1, 2009, among Ford Credit Auto Owner Trust 2009-E, as Issuer, Ford Credit Auto Receivables Two LLC, as Depositor, and Ford Motor Credit Company LLC, as Servicer.Appendix A also contains rules as to usage applicable to this Agreement.Appendix A is incorporated by reference into this Agreement.All references to the "UCC" mean the Uniform Commercial Code as in effect in the State of New York. ARTICLE II ESTABLISHMENT OF COLLATERAL ACCOUNTS Section 2.1.Description of Account.The Financial Institution has established the following accounts (each, a "Collateral Account"): "Collection Account – The Bank of New York Mellon as Indenture Trustee, as secured party for Ford Credit Auto Owner Trust 2009-E" with account number 236125; "Reserve Account – The Bank of New York Mellon as Indenture Trustee, as secured party for
